Per Curiam,
We have carefully read and considered the charge of the court, the eighteen assignments of error relating to the admission of testimony on the part of the plaintiff’s witnesses, the alleged error in the charge referring to the excerpt in the nineteenth assignment and the refusal of the court to affirm the defendant’s fifth and sixth points. We have not discovered in either of the eighteen assignments any cause for a reversal of the judgment, any error in the excerpt from the charge, or in the refusal to affirm the defendant’s fifth and sixth points: The charge of the court was carefully presented and considered at every point and the defendants have no cause to complain of the verdict or judgment.
Judgment affirmed.